Citation Nr: 1003646	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied entitlement to service connection for PTSD.  A timely 
appeal was noted from that decision.

Hearings on this matter were held before a Decision Review 
Officer in December 2004, and before the undersigned Veterans 
Law Judge sitting at the RO on September 27, 2005.  Copies of 
the hearing transcripts have been associated with the file.

In January 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has PTSD that 
is due to a stressor incident that occurred during his period 
of military service.


CONCLUSION OF LAW

PTSD was incurred in active military duty.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
Additionally, in a September 2006 supplemental statement of 
the case, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran asserts that he has PTSD, which he has attributed 
to stressful events during his military service.  A September 
2009 VA examination diagnosed PTSD based on two stressors 
articulated by the Veteran: the fear of being shot at in 
Vietnam, and a personal assault upon the Veteran by a staff 
sergeant in Okinawa.  
 
Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  Section 3.304(f) provides that if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).

As indicated, the record contains a diagnosis of PTSD.  The 
September 2009 VA examination report concluded that the 
Veteran had PTSD due to two stressor the Veteran reported 
occurred in service.  While stationed in the Republic of 
Vietnam, he was a truck driver and described an incident when 
his truck became disabled and he feared that he would be shot 
while fixing the truck.  He also described an episode of 
being assaulted by a non-commissioned officer and this event 
has not been corroborated.  It was concluded that the Veteran 
had PTSD due to these stressors.  The Veteran has not 
cooperated in requests for details regarding the claimed 
stressors.  However, his claim that he feared being shot 
while carrying out his duties as a truck driver in the 
Republic of Vietnam is credible.  The information discussed 
above is sufficient to demonstrate the veteran's personal 
exposure to the incident described.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (detailed corroboration of 
physical proximity to, or firsthand experience with, the 
alleged stressors is not required in order to establish that 
the stressors actually occurred).  The examiner did indicate 
that both stressor incidents were sufficient to result in his 
PTSD, so resolving all doubt in the Veteran's favor, the 
Board finds that PTSD owes its etiology to active duty.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


